Title: From George Washington to Henry Laurens, 21 June 1778
From: Washington, George
To: Laurens, Henry


                    
                        Sir
                        June the 21st [1778] 10 Miles from Coryels [N.J.]
                    
                    This will be delivered you by Major Wemp, who has the care of some Warriors from the Senecca Nation. The inclosed copy of a Letter from our Commissioners will shew, that they are come to obtain the release of Astiarix, Another Warrior, who was taken on the Frontiers of Virginia. I never heard of the circumstance, till I was informed of it a few days ago by a Letter from General Schuyler. As the Commissioners have consented to his exchange and advised it, I have assured ’em it was agreable to me, and I must take the liberty to request that Congress will order it to be accomplished, as soon as possible. I have treated them with civility, but declared at the same time in answer to their speeches both in Council & as Warriors, if they do not immediately cease Hostilities & become our friends or at least neutral, that the moment we are clear of the British Army, I will turn our whole force against them and the other Nations, at War with us, and cut them off to a man. they saw the main body of our Army to day, which circumstance, added to the evacuation of philadelphia and the presents, I  wrote Genl Arnold to make them, with other instances of kindness, I trust, will have a happy influence on the actions and dispositions of their nation, when they return. They are also attended by a few of our Oneida and Tuscarora friends, who were thought necessary to proceed with the truce. They had dispatches from their sachems for the immediate return of such of their Men and Warriors as were here, on account of their apprehensions of Hostilities by the Seneccas &c. I consented to the measure and directed that they should be furnished with ample and suitable presents, if they could be obtained, previous to their departure. The Army is in march which will not permit me to add further than that I have the Honor to be with great respect & esteem sr Yr Most Obedt servt
                    
                        Go: Washington
                    
                